Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
In claims 1 and 11: “an end portion of buffer layer” should be –an initial portion of the buffer layer--.  
In claims 4, 11, and 16, “the end portion of buffer layer” should be –the initial portion of the buffer layer--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukugawa et al., U.S. Patent No. 6619478 B2.
Regarding claims 1 and 3, Fukugawa ‘478 teaches a method of using the apparatus, as shown in figures 1-4c.  Fukugawa ‘478 discloses a package structure of a roll shaped thin film (see figure 1) comprising: a thin film roll 1 comprising a winding core 2 and a thin film 3 wound around the winding core 2 and a buffer layer 5 wound around an outer circumference of the thin film (see figures 2), an end portion of the buffer layer (i.e., near end of 6) is covered with an inner surface of an end portion of the thin film (i.e., near end of 3 with 8b attaching near end of 6), wherein the thickness of the buffer layer 6 is thicker than the thin film (i.e., see figure 3), and two buffer end caps (4a-b) disposed at both ends of the thin film roll respectively (claim 10), see figures 1-4c.
As stated above, Fukugawa ‘478 does not explicitly show the range of the thickness of the buffer layer or the ratio.  However, figure 3 clearly shows that there is a thickness of the buffer layer and thicker than the thin film as similar to the applicant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the range of the thickness of the buffer layer as claimed by the applicant in order to protect the film roll.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Claims 2, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukugawa et al., U.S. Patent No. 6619478 B2, in view of De Leener et al., U.S. Patent No. 6048676.
As stated above, Fukugawa ‘478 shows a connecting element 8a connecting to the buffer layer and a photosensitive film, but does not explicitly state a foil material.
De Leener ‘676 discloses the concept of using a foil (i.e., inherently a metal type material) for protecting the film roll, and a connecting element 13 connecting the portion of the buffer layer 12 as a second connecting end and the portion of the film as a first connecting end, see column 5, lines 49-54 and see figure 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the film of Fukugawa ‘478 to include a foil material and the connecting element as suggested by De Leener ‘676, to show that many different materials can be used and not limited to one particular material.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	The claims 11-19 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 11, including all the structural element recited in the claim and a particular step for packaging the roll, especially covering an [initial] portion of the buffer layer with an inner surface of an end portion of the thin film, so as to form an overlapping region between the [initial] portion of the buffer layer and the end portion of the thin film, attaching at least one portion of the end portion of the thin film to the buffer layer, wherein the at least one portion of the end portion of thin film overlaps with the overlapping region, and after attaching the at least one portion of the end portion of the thin film to the buffer layer, winding the buffer layer around an outer circumference of the thin film.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
11/30/22
/SANG K KIM/           Primary Examiner, Art Unit 3654